Name: Council Regulation (EEC) No 3116/83 of 4 November 1983 amending Regulation (EEC) No 482/82 providing for special aid for raw tobacco following the earthquake in Italy in November 1980 and derogating from Article 12a of Regulation (EEC) No 727/70
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 11 . 83 Official Journal of the European Communities No L 303/ 19 COUNCIL REGULATION (EEC) No 3116/83 of 4 November 1983 amending Regulation (EEC) No 482/82 providing for special aid for raw tobacco following the earthquake in Italy in November 1980 and derogating from Article 12a of Regulation (EEC) No 727/70 THE COUNCIL OF THE EUROPEAN COMMUNITIES, the checks which must be carried out in respect of each application for special aid have prevented the deadline for payment laid down from being observed ; whereas this deadline should therefore be prolonged sufficiently to enable applications for special aid to be examined, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 235 thereof, HAS ADOPTED THIS REGULATION :Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas, as a result of the earthquake in Italy in November 1980 , provision was made in Regulation (EEC) No 482/82 (3) for special aid for tobacco growers whose production facilities were impaired and for undertakings engaged in the first processing and market preparation of tobacco who collected tobacco from growers ; whereas Community financing under the heading of aid to people in the Community who become victims of natural disasters was limited to 20,3 million ECU ; Whereas on account of the seriousness of the damage caused by the earthquake which affected a region with a very high tobacco output, the number of applications for special aid was much greater than was originally expected on the basis of information supplied at the time ; whereas, in those circumstances, the Commu ­ nity funds have proved to be largely inadequate ; whereas that financing should therefore be adjusted to ensure the effectiveness of the abovementioned measures ; Whereas it should be specified that any expenditure in excess of the Community financing will be borne by the Member States ; Whereas Article 5 of Regulation (EEC) No 482/82 provides that the special aid shall be paid to recipients within two months of its being applied for ; whereas Article 1 Regulation (EEC) No 482/82 is hereby amended as follows : 1 . The first paragraph of Article 4 shall be replaced by the following : 'Community financing of the measures referred to in Articles 2 and 3 shall be covered by the Community budget under the heading of "Aid to people in the Community who become victims of natural disasters". The amount of this financing is estimated to be 40,3 million ECU. Any expenditure in excess of this amount incurred in respect of the abovementioned measures shall be borne by the Italian Republic .' 2 . Article 5 shall be replaced by the following : 'Article 5 The Italian Republic shall pay the aid referred to in Articles 2 and 3 by 30 June 1984 at the latest. For payment of this aid the corresponding value of the ECU in national currency shall be that obtain ­ ing on the day on which this Regulation enters into force. The payment of the aid laid down in this Regula ­ tion may also be made in the form of advances . The first amount of at least 20,3 million ECU must be paid before 1 January 1984.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No C 187, 13 . 7. 1983 , p. 6 . (2) Opinion delivered on 28 October 1983 (not yet published in the Official Journal). O OJ No L 58 , 2 . 3 . 1982, p. 1 . No L 303/20 Official Journal of the European Communities 5 . 11 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 November 1983 . For the Council The President C. VAITSOS